DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on December 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December, 28, 2021.

Specification
The disclosure is objected to because of the following informalities: At page 13, line 19, it appears that the term “Figure” should be “Figure 8”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 12 recite the limitation, “the circumference thereof.”  This limitation lacks proper antecedent basis, especially as claims 1 and 8 recite, “the interior circumference of a cooking vessel” thus making the above limitations of claims 7 and 12 unclear as to what circumference is being referred to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 5943947) in view of Thomas (US 0984318) and Hughes (US 3349948).
Regarding claim 1 and 8, Adams teaches a method of frying (and thus cooking as recited in claim 8) foods that release splattering grease droplets (see at least, column 4, lines 10-13), comprising: providing a splatter shield (figures 8-9) comprising an upper rim (figure 8, near item 81 and figure 9, near item 92), lower rim (see figure 7, item 72), and an inwardly sloping sidewall extending contiguously between the upper and lower rim (figures 8-9), the sidewall being generally annular and surrounding the interior circumference of a cooking vessel without interruption (see figure 9), said upper and lower rim defining an upper surface, a lower surface, and a side surface of said shield (see the figures), the upper surface defining an upper central opening (see figure 8, item 83) that is sufficiently large to permit entry of cooking utensils therethrough admit the use of cooking utensils to manipulate the food within the cooking vessel positioned beneath the splatter shield while the food is frying, allow substantially all the steam to escape from the cooking vessel, and allow the removal of the food from the cooking vessel through the upper opening, all without removing the shield from the cooking vessel (see column 4, lines 6-30 which recites that the lid can have a port that may
Regarding the step of placing said splatter shield atop the cooking vessel such that the lower rim of the splatter shield is contiguous with and covers an open upper surface of said cooking vessel, this is shown in figures 8 and 9 of Adams
Regarding the step of, “heating said cooking vessel” as Adams teaches that the shield is used for frying foods (see column 2, lines 5-8) , it would have been obvious to have heated the cooking vessel.
Regarding the step of, “providing one or more food items comprised of a nutriment in solid form; placing the one or more food items to be fried into the cooking vessel by inserting them, without removing the shield from the cooking vessel, through the upper opening of said splatter shield,” Adams teaches that the opening in the shield allows for introducing matter to the cooking chamber during the cooking process (see column 1, lines 60-64).  On column 6, lines 3-18, Adams further teaches that all functions associated with cooking can be performed through the opening without disturbing the substantially enclosed cooking chamber and on column 3, line 43, Adams teaches foods in solid form such as hamburger and vegetables.  This is seen to suggest adding food items in solid form to the cooking vessel through the opening.
If it could have been construed that Adams was not specific in this regard, then it is noted that Thomas teaches an opening in a splatter shield having an upper (Figure 3, near item 4) and lower (figure 1, near item 2) rim with a sidewall (3) therebetween (see figures 1-3) and where the opening at the upper rim (see figure 3) does not interfere with placing food within the pan (see page 1, line 106 to page 2, line 4) and therefore teaches that food items can be placed into the vessel through the opening in the splatter shield.  Modification of Adams to thus place foods into the cooking vessel through the 
Regarding the step of, “allowing the one or more food items to fry within the cooking vessel,” this would have been obvious to Adams’s teachings since Adams is directed to frying foods.  
Regarding the step of, “without removing the shield from the cooking vessel, turning the one or more food items as they fry by inserting a utensil through the open upper surface of the splatter shield,” Adams teaches that the opening (figure 9 and figure 8, item 83; column 5, lines 43 to column 6, line 2), through which a utensil is inserted (see figure 4, item 49) and where the utensil is used for turning over the food item (column 3, lines 41-45; see also column 6, lines 3-10).  Hughes further evdiences on column 4, lines 48-54 that an opening in a splatter shield can be used for turning or stirring food within the frying pan.  
Further regarding claim 8, the combination teaches the food items are in solid form, such as hamburger and vegetables, as taught by Adams on column 3, line 43). 
Regarding claims 3 and 10, the prior art teaches the placing of meat within the cooking vessel (see Adams - column 3, line 43 - “hamburger”) and further teaches providing multiple food items (see column 3, line 43 - “vegetables”).  
Claims 3 and 10 differ in specifically reciting “One or more chicken pieces.”  Nonetheless, as the combination already teaches placing foods and meat within the cooking vessel, and as it has been well known in the art to place chicken pieces into a frying pan for cooking, it is not seen that patentability can be predicated on the specific 
Regarding claims 4 and 11, Adams teaches a method where cooking of foods can be performed without disturbing the enclosed cooking chamber, comprising the splatter shield, including all functions associated with cooking (see column 6, lines 4-10) thus encompassing removing the food from the cooking vessel.  Thomas further teaches removal of the food through the opening in the splatter shield, without removing the shield (see page 1, lines 111 to page 2, line 1 - “removing it therefrom”).  
Regarding claim 6, Adams further teaches a truncated dome, as shown in figure 5, 8 and 9, as does Hughes (see the figures - when the plug 7 has been removed).  Thomas also teaches at figure 2 and 3, that the inwardly sloping sidewall extends circumferentially around the entire periphery of the splatter shield, and defines a truncated dome (see figure 1-3, item 3).  

Claims 2 and 9 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Adams (US 5943947) as the primary reference, and in further view of Uy (US 5724885).
Regarding claims 2 and 9, Adams is seen to suggest the use of a spatula in view of the utensil shown in the figures (see item 49) together with Adams’s teachings of using the utensil to turn a hamburger.  
If it could have been construed that claims 2 and 9 differed from the combination applied to claims 1 and 8 in specifically reciting “a spatula” then it is noted that Uy 

Claim 5 is rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Adams (US 5943947) as the primary reference, and in further view of Boyer (US 2999559)
Regarding claim 5, the claim differs from Adams in specifically reciting that “the splatter shield further comprises a support rim extending radially outwardly from the lower rim.  
However, Boyer teaches a splatter guard for frying pans which has an upper rim, (figure 3, item 16) lower rim (see figure 3, below item 14) with a sidewall there-between and where there is a support rim extending radially outwardly from the lower rim (see figure 3, item 12, 13).  Boyer teaches this support for allowing the shield to be used with different sized frying pans (see column 2, lines 38-46).
To thus modify Adams and to provide a support rim extending radially outwardly from the lower rim would have been obvious to one having ordinary skill in the art, for the similar purpose of allowing the shield to be used with different sized frying pans.


Claims 7 and 12 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Adams (US 5943947) as the primary reference, and in further view of Spani (US 4590919), Wnek (US 20090223952), Robinson (US 1852628) and Miller (US 3363406).
Claims 7 and 12 differ from the combination, as applied above to claims 1 and 8 in specifically reciting, “wherein the sidewall of the splatter shield is comprised of heat resistant plastic, and further comprises a plurality of stiffening ribs spaced apart about the circumference thereof.”
Regarding the material of construction of the sidewall, Spani teaches splatter shields (see the abstract - “cover guard” “splashed”) which can be used for frying foods (column 1, lines 17-25, 52-57) and where the sidewalls can be made of plastic (see column 2, lines 25-26).  As Spani is directed to placing the shield on a cooking vessel used for frying, it would have been obvious to one having ordinary skill in the art that the plastic would have been heat resistant plastic.   To thus modify the combination and to use known materials of construction for splatter shields used for a similar purpose would have been an obvious substitution of one conventional expedient for another, both recognized for being used in a similar function.
The claim differs from the above combination in specifically reciting “a plurality of stiffening ribs spaced apart about the circumference thereof.”
However, Wnek teaches cooking articles such as a cooking ring (see figure 1, item 1 and paragraph 45) used during cooking of foods where the sidewall has circumferentially spaced pleats to give the sidewall added strength (see paragraph 29) and can be made from heat resistant plastics (see paragraph 62).  Robinson also teaches circumferentially spaced ribs (column 1, lines 45-47) for providing added strength to the lid, which is also used for cooking vessels used for frying (see at least, column 1 lines 1-14).  Miller also teaches covers (see figure 1, 2) used during frying (see column 1, lines 25-30) where the cover can be made from plastic (see column 3, lines 20-22) which further including strengthening ribs at intervals across the face of the cover (see column 3, lines 23-30) thus suggesting circumferentially spaced ribs.  
The art thus teaches that it has been desirable in the art to provide strengthening ribs spaced apart circumferentially on a cover used for cooking foods.  To thus modify the combination and to similarly include circumferentially spaced apart ribs on the sidewall of the splatter shield, would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing the requisite rigidity to the splatter shield. 


Claims 1, 3-6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 0984318) in view of Adams (US 5943947) and Hughes (US 3349948).
Regarding claim 1 and 8, Thomas teaches a method of frying (and thus cooking as recited in claim 8) foods that release splattering grease droplets (see at least, page 1 lines 9-18), comprising: providing a splatter shield (figure 1, 2, item 3) comprising an 
Regarding the step of placing said splatter shield atop the cooking vessel such that the lower rim of the splatter shield is contiguous with and covers an open upper surface of said cooking vessel, this is taught in figure 1 of Thomas,
Regarding the step of, “heating said cooking vessel” as Thomas teaches that the shield is used for frying foods, it would have been obvious to have heated the cooking vessel.
Regarding the step of, “providing one or more food items comprised of a nutriment in solid form; placing the one or more food items to be fried into the cooking vessel by inserting them, without removing the shield from the cooking vessel, through the upper opening of said splatter shield,” Thomas teaches that the opening in the shield does not interfere with placing food within the pan (see page 1, line 106 to page 
Regarding the step of, “allowing the one or more food items to fry within the cooking vessel,” this would have been obvious to Thomas’s teachings since Thomas is directed to frying foods.  
Regarding the step of, “without removing the shield from the cooking vessel, turning the one or more food items as they fry by inserting a utensil through the open upper surface of the splatter shield,” Thomas clearly teaches that the opening in the shield allows for manipulating the food during cooking.  While not specific to “turning the one or more food items” it is noted that it would have been obvious to one having ordinary skill in the art to have used the opening to rotate or turn over the food with a utensil, especially as Thomas teaches that the shield should not get in the way of adding or removing the food from the pan.  It is further noted that the utensil as claimed can ready on any type of implement.
In any case, it is noted that Adams teaches a splatter shield for frying (column 2, line 8 “splattered grease”) where there is an opening in an annular sidewall (figure 9 and figure 8, item 83; column 5, line 42 to column 6, line 2), through which a utensil is inserted (see figure 4, item 49) and where the utensil is used for turning over the food item (column 3, lines 41-45; see also column 6, lines 3-10).  Hughes similarly teaches on column 4, lines 48-54 that an opening in a splatter shield can be used for turning or stirring food within the frying pan.  
To thus modify Thomas, and to thus use the opening in the shield to turn over food items without removing the shield from the cooking vessel would have been 
Further regarding claim 8, the combination teaches the food items are in solid form, such as hamburger and vegetables, as taught by Adams on column 3, line 43). 
Regarding claims 3 and 10, the prior art teaches the placing of meat within the cooking vessel (see Adams - column 3, line 43 - “hamburger”) and further teaches providing multiple food items (see column 3, line 43 - “vegetables”).  
Claims 3 and 10 differ in specifically reciting “One or more chicken pieces.”  Nonetheless, as the combination already teaches placing foods and meat within the cooking vessel, and as it has been well known in the art to place chicken pieces into a frying pan for cooking, it is not seen that patentability can be predicated on the specific type of meat that one desired to place into the cooking vessel, as such a modification would have been an obvious matter of engineering and/or design choice based on known meats conventionally known in the art to be fried in a cooking vessel.
Regarding claims 4 and 11, Thomas teaches removal of the food through the opening in the splatter shield, without removing the shield (see page 1, lines 111 to page 2, line 1 - “removing it therefrom”).  Adams teaches a method where cooking of foods can be performed without disturbing the enclosed cooking chamber, comprising the splatter shield, including all
Regarding claim 5, Thomas teaches a support rim extending radially outwardly from the lower rim (see figure 1, item 1).
Regarding claim 6, Thomas teaches at figure 2 and 3, that the inwardly sloping sidewall extends circumferentially around the entire periphery of the splatter shield, and defines a truncated dome (see figure 1-3, item 3).  Adams further evidences a truncated dome, as shown in figure 5, 8 and 9, as does Hughes (see the figures - when the plug 7 has been removed).

Claims 2 and 9 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Thomas (US 0984318) as the primary reference, and in further view of Uy (US 5724885).
Regarding claims 2 and 9, Adams is seen to suggest the use of a spatula in view of the utensil shown in the figures (see item 49) together with Adams’s teachings of using the utensil to turn a hamburger.  
If it could have been construed that claims 2 and 9 differed from the combination applied to claims 1 and 8 in specifically reciting “a spatula” then it is noted that Uy teaches a splatter shield (see figure 2) which comprises an opening (figure 3, item 15) through which a utensil can be inserted for manipulating the food, such as a turner or spatula (see column 6, lines 63-67; column 4, lines 40-47 and the abstract which teaches turning over the food without removing the splatter shielding).  To thus modify the combination, which already suggests turning the food over by inserting a utensil through an opening of the splatter shield, and to specifically use a spatula would thus have been obvious to one having ordinary skill in the art, based on the use of known 

Claims 7 and 12 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Thomas (US 0984318) as the primary reference, and in further view of Spani (US 4590919), Wnek (US 20090223952), Robinson (US 1852628) and Miller (US 3363406).
Claims 7 and 12 differ from the combination, as applied above to claims 1 and 8 in specifically reciting, “wherein the sidewall of the splatter shield is comprised of heat resistant plastic, and further comprises a plurality of stiffening ribs spaced apart about the circumference thereof.”
Regarding the material of construction of the sidewall, Spani teaches splatter shields (see the abstract - “cover guard” “splashed”) which can be used for frying foods (column 1, lines 17-25, 52-57) and where the sidewalls can be made of plastic (see column 2, lines 25-26).  As Spani is directed to placing the shield on a cooking vessel used for frying, it would have been obvious to one having ordinary skill in the art that the plastic would have been heat resistant plastic.    To thus modify the combination and to use known materials of construction for splatter shields used for a similar purpose would have been an obvious substitution of one conventional expedient for another, both recognized for being used in a similar function.
The claim differs from the above combination in specifically reciting “a plurality of stiffening ribs spaced apart about the circumference thereof.”
However, Wnek teaches cooking articles such as a cooking ring (see figure 1, item 1 and paragraph 45) used during cooking of foods where the sidewall has circumferentially spaced pleats to give the sidewall added strength (see paragraph 29) and can be made from heat resistant plastics (see paragraph 62).  Robinson also teaches circumferentially spaced ribs (column 1, lines 45-47) for providing added strength to the lid, which is also used for cooking vessels used for frying (see at least, column 1 lines 1-14).  Miller also teaches covers (see figure 1, 2) used during frying (see column 1, lines 25-30) where the cover can be made from plastic (see column 3, lines 20-22) which further including strengthening ribs at intervals across the face of the cover (see column 3, lines 23-30) thus suggesting circumferentially spaced ribs.  
The art thus teaches that it has been desirable in the art to provide strengthening ribs spaced apart circumferentially on a cover used for cooking foods.  To thus modify the combination and to similarly include circumferentially spaced apart ribs on the sidewall of the splatter shield, would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing the requisite rigidity to the splatter shield. 

Claims 1, 3-6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedl (US 6029652) in view of Thomas (US 0984318), Adams (US 5943947) and Hughes (US 3349948).
Regarding claim 1 and 8, Riedl teaches a method of frying (and thus cooking as recited in claim 8) foods that release splattering grease droplets (see at least, column 2, lines 16-20), comprising: providing a splatter shield (figure 1-3, item 1, 10) comprising an upper rim (figure 1-3, near item 12), lower rim (figure 4, near item 25), and an 
Regarding the limitation of, “the upper surface defining an upper central opening that is ‘sufficiently large’ to permit entry of cooking utensils therethrough, admit the use of cooking utensils to manipulate the food within the cooking vessel positioned beneath the splatter shield while the food is frying, allow substantially all the steam to escape from the cooking vessel, and allow the removal of the food from the cooking vessel through the upper opening, all without removing the shield from the cooking vessel” it is noted that the claim allows for any type of utensil that can be inserted into the opening and also allows for any type of food ingredient.  At column 3, lines 1-7, Riedl teaches that seasonings can be poured through the opening, thus reading on food items.  The above limitation is also seen to be an intended use of the opening.
 If it could have been construed that Riedl was not specific in addressing the limitation of, “the upper surface defining an upper central opening that is ‘sufficiently large’ to permit entry of cooking utensils therethrough, admit the use of cooking utensils to manipulate the food within the cooking vessel positioned beneath the splatter shield while the food is frying, allow substantially all the steam to escape from the cooking vessel, and allow the removal of the food from the cooking vessel through the upper opening, all without removing the shield from the cooking vessel,” then it is noted that Thomas teaches that it has been desirable in the art for splatter shields that contain all functions associated with cooking (see column 6, lines 4-10).  Hughes similarly teaches on column 4, lines 48-54 that an opening in a splatter shield can be used for turning or stirring food within the frying pan.  
Thomas, Adams and Hughes are pertinent because like Riedl, these references are directed to splatter shields used to preventing splashing of oils and grease during frying using a cooking vessel.  
Also Riedl is not specific as to the particular size of the opening and is not seen to thus limit the size of the opening.  Therefore, to thus modify Riedl and to size the opening such that food can be placed into the pan without removing the splatter shield and so that utensils can be inserted through the opening to allow inserting and removal of food from the vessel without removing the shield from the cooking vessel would have 
Regarding the step of placing said splatter shield atop the cooking vessel such that the lower rim of the splatter shield is contiguous with and covers an open upper surface of said cooking vessel, this is taught in figure 4 of Riedl, as well as figure 1 of Thomas, Figures 6-9 of Adams, and figure 7 of Hughes.
Regarding the step of, “heating said cooking vessel” as Riedl teaches that the shield is used for frying foods, it would have been obvious to have heated the cooking vessel.
Regarding the step of, “providing one or more food items comprised of a nutriment in solid form; placing the one or more food items to be fried into the cooking vessel by inserting them, without removing the shield from the cooking vessel, through the upper opening of said splatter shield,” it is noted that seasonings as suggested by Riedl (column 3, lines 1-7) can be construed as foods in solid form; and Riedl teaches that they can be introduced into the pan without removing the shield from the cooking vessel through the upper opening of the splatter shield.  
In any case, it is noted that Thomas teaches that the opening in the shield does not interfere with placing food within the pan (see page 1, line 106 to page 2, line 4) and therefore teaches that food items can be placed into the vessel through the opening in the splatter shield.  Adams also teaches that the opening in the shield should allow for 
Regarding the step of, “allowing the one or more food items to fry within the cooking vessel,” this would have been obvious to the combination as the combination teaches frying foods.  
Regarding the step of, “without removing the shield from the cooking vessel, turning the one or more food items as they fry by inserting a utensil through the open upper surface of the splatter shield,” Thomas clearly teaches that the opening in the shield allows for manipulating the food during cooking.  While not specific to “turning the one or more food items” it is noted that it would have been obvious to one having ordinary skill in the art to have used the opening to rotate or turn over the food with a utensil, especially as Thomas teaches that the shield should not get in the way of adding or removing the food from the pan.  It is further noted that the utensil as claimed can ready on any type of implement.
In any case, it is noted that Adams teaches a splatter shield for frying (column 2, line 8 “splattered grease”) where there is an opening in an annular sidewall (figure 9 and figure 8, item 83), through which a utensil is inserted (see figure 4, item 49) and where the utensil is used for turning over the food item (column 3, lines 41-45; see also column 
To thus modify the combination, and to thus use the opening in the shield to turn over food items without removing the shield from the cooking vessel would have been obvious to one having ordinary skill in the art, because Thomas teaches that the opening is used to manipulate the food and because Adams and Hughes teach similar openings in splatter shields, that are similarly used to manipulate the cooked food, such as by turning the food items as they are being cooked. 
Further regarding claim 8, the combination teaches the food items are in solid form, such as hamburger and vegetables, as taught by Adams on column 3, line 43). 
Regarding claims 3 and 10, the prior art teaches the placing of meat within the cooking vessel (see Adams - column 3, line 43 - “hamburger”) and further teaches providing multiple food items (see column 3, line 43 - “vegetables”).  Claims 3 and 10 differ in specifically reciting “One or more chicken pieces.”  Nonetheless, as the combination already teaches placing foods and meat within the cooking vessel, and as it has been well known in the art to place chicken pieces into a frying pan for cooking, it is not seen that patentability can be predicated on the specific type of meat that one desired to place into the cooking vessel, as such a modification would have been an obvious matter of engineering and/or design choice based on known meats conventionally known in the art to be fried in a cooking vessel.
Regarding claims 4 and 11, Thomas teaches removal of the food through the opening in the splatter shield, without removing the shield (see page 1, lines 111 to page 2, line 1 - “removing it therefrom”).  Adams teaches a method where cooking of all functions associated with cooking (see column 6, lines 4-10) thus encompassing removing the food from the cooking vessel.
Regarding claim 5, Thomas teaches a support rim extending radially outwardly from the lower rim (see figure 1, item 1).
Regarding claim 6, Thomas teaches at figure 2 and 3, that the inwardly sloping sidewall extends circumferentially around the entire periphery of the splatter shield, and defines a truncated dome (see figure 1-3, item 3).  Adams further evidences a truncated dome, as shown in figure 5, 8 and 9, as does Hughes (see the figures - when the plug 7 has been removed).

Claims 2 and 9 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Riedl (US 6029652) as the primary reference, and in further view of Uy (US 5724885).
Regarding claims 2 and 9, Adams is seen to suggest the use of a spatula in view of the utensil shown in the figures (see item 49) together with Adams’s teachings of using the utensil to turn a hamburger.  
If it could have been construed that claims 2 and 9 differed from the combination applied to claims 1 and 8 in specifically reciting “a spatula” then it is noted that Uy teaches a splatter shield (see figure 2) which comprises an opening (figure 3, item 15) through which a utensil can be inserted for manipulating the food, such as a turner or spatula (see column 6, lines 63-67; column 4, lines 40-47 and the abstract which teaches turning over the food without removing the splatter shielding).  To thus modify 

Claims 7 and 12 are rejected under 35 U.S.C. 103a as being unpatentable over the combination, as applied to claims 1 and 8 above, which relies on Riedl (US 6029652) as the primary reference, and in further view of Miller (US 3363406) and Thompson (US 4108332).
Claims 7 and 12 differ from the combination, as applied above to claims 1 and 8 in specifically reciting, “wherein the sidewall of the splatter shield is comprised of heat resistant plastic, and further comprises a plurality of stiffening ribs spaced apart about the circumference thereof.”
Regarding the material of construction of the sidewall, Miller also teaches covers (see figure 1, 2) used during frying (see column 1, lines 25-30) where the cover can be made from plastic (see column 3, lines 20-22) which further including strengthening ribs at intervals across the face of the cover (see column 3, lines 23-30) thus suggesting circumferentially spaced ribs.  
Thompson also teaches a splatter shield where the sidewall of the shield is comprised of heat resistant plastic (column 1, lines 58-60) together with ribs spaced circumferentially apart (figure 2, item 21) for the purpose of providing rigidity to the shield (column 3, lines 10-14).  
To thus modify the combination and use plastic materials for the sidewalls together with stiffening ribs or a frame that would thus have resulted in stiffening ribs, as taught by Miller and Thompson would have been obvious to one having ordinary skill in the art based on known heat resistant materials used for the same purpose of providing a splatter shield during frying, and for providing added strength to the splatter shield sidewalls.

Claims 3 and 10 are rejected under 35 U.S.C. 103a as being unpatentable over the combinations, as applied to claims 1 and 8 above, which rely on Adams (US 5943947), Thomas (US 0984318) or Riedl (US 6029652) as the primary reference, and in further view of Spani (US 4590919).
Regarding claims 3 and 10, the prior art teaches the placing of meat within the cooking vessel (see Adams - column 3, line 43 - “hamburger”) and further teaches providing multiple food items (see column 3, line 43 - “vegetables”).  
Claims 3 and 10 differ from the above rejections in specifically reciting “one or more chicken pieces.”  Nonetheless, as the combination already teaches placing foods and meat within the cooking vessel, and as it has been well known in the art to place chicken pieces into a frying pan for cooking, it is not seen that patentability can be predicated on the specific type of meat that one desired to place into the cooking vessel, as such a modification would have been an obvious matter of engineering and/or design choice based on known meats conventionally known in the art to be fried in a cooking vessel.
In any case, it is further noted that Spani teaches splatter shields used on cooking vessels for frying, where the food product to be cooked can be chicken (column 1, line 57).
To thus modify the combination that relies on Adams, on Thomas and on Riedl as the primary reference and to place one or more chicken pieces in the cooking vessel would have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design choice based on known meats conventionally known in the art to be fried in a cooking vessel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  FR2543423 discloses a splatter shield through which food and utensils can be inserted for cooking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VIREN A THAKUR/Primary Examiner, Art Unit 1792